DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/225,710 filed on 4/8/2021.
Claims 1-20 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolstsikau et al. (US 2020/0142744) and Ji et al. (US 2018/0188962).
With respect to claim 1, Tolstsikau teaches of a storage controller (fig. 1, item 100; paragraph 30; memory controller), comprising: 
a host interface circuit configured to receive a first request, a second request, a third request, and a fourth request respectively corresponding to a first logical address, a second logical address, a third logical address, and a fourth logical address from a host device (fig. 1-2, item 140; paragraph 27, 45; where the host interface communicates with the host device, receiving requests from the host.  Fig. 4, 6a; paragraph 65, 71-72; where requests with logical block addresses are received from the host.  LBA 0 – LBA 4); 
a memory interface circuit configured to communicate with one or more first nonvolatile memories through at least one first channel (fig. 2, 4, item 150; paragraph 37, 46, 65; where the memory interface is an interface between the controller and the memory device to allow the controller to control the memory device.  The physical address is provided through a channel from a core, such as core 0 to a specific plane of memory such as plane 0 (claimed first nonvolatile memories).  The path from core 0 through the channel, CH, to plane 0 is the claimed first channel) and 
communicate with one or more second nonvolatile memories through at least one second channel (fig. 2, 4, item 150; paragraph 37, 46, 65; where the memory interface is an interface between the controller and the memory device to allow the controller to control the memory device.  The physical address is provided through a channel from a core, such as core 1 to a specific plane of memory such as plane 1 (claimed second nonvolatile memories).  The path from core 1 through the channel, CH, to plane 1 is the claimed second channel); 
a first flash translation layer configured to manage the one or more first nonvolatile memories (fig. 5, item 410B, paragraph 42, 67, 69-70; where the FTL controls the operations of the memories); and 
a second flash translation layer configured to manage the one or more second nonvolatile memories (fig. 5, item 420B, paragraph 42, 67, 69-70; where the FTL controls the operations of the memories), 
distributing the logical addresses across the multiple flash translation layers in the cores which make up the beginning of the channels (fig. 13; paragraphs 74, 76, 78-79, 131; where the LBAs are distributed to the different cores via an even-odd distribution or a modulo-based scheme); and 
wherein a value of the first logical address is smaller than a value of the second logical address (fig. 13; paragraph 131; where for the first LBA sequence, LBA 0 is smaller than LBA 1), and 
a value of the third logical address is smaller than a value of the fourth logical address (fig. 13; paragraph 131; where for the first LBA sequence, LBA 2 is smaller than LBA 3).
Tolstsikau fails to explicitly teach of (1) wherein the first flash translation layer outputs commands respectively corresponding to the first and fourth requests through the at least one first channel, and (2) the second flash translation layer outputs commands respectively corresponding to the second and third requests through the at least one second channel.
However, Ji teaches of writing data in an interleaving manner to the different memories (fig. 6; paragraph 80; where the data is interleaved and written to different blocks across the memory planes 6511-6514).
The combination of Tolstsikau and Ji teaches of wherein the first flash translation layer outputs commands respectively corresponding to the first and fourth requests through the at least one first channel (Tolstsikau fig. 13; paragraph 131; Ji, fig. 6; paragraph 80; where in the combination for sequence S1, the FTL of core 0 sends the commands for LBA 0, 3, 5, 6… to the plane 0 of the memory), and 
the second flash translation layer outputs commands respectively corresponding to the second and third requests through the at least one second channel (Tolstsikau fig. 13; paragraph 131; Ji, fig. 6; paragraph 80; where in the combination for sequence S1, the FTL of core 1 sends the commands for LBA 1, 2, 4, 7… to the plane 1 of the memory).
Tolstsikau and Ji are analogous art because they are from the same field of endeavor, as they are directed to managing data access to memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Tolstsikau and Ji before the time of the effective filing of the claimed invention to incorporate the interleaving of the commands to the planes of Tolstsikau as taught in Ji.  Their motivation would have been to more efficiently utilize the memory.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolstsikau and Ji as applied to claim 1 above, and further in view of Lund et al. (US 2011/0022779).
With respect to claim 2, Tolstsikau teaches of the memory controller containing a read and write buffer to buffer the data (paragraph 40; where to store the data, the controller contains a read buffer and a write buffer).
The combination of Tolstsikau and Ji fails to explicitly teach of wherein data respectively corresponding to the first and fourth requests are stored in a first buffer space of a buffer memory controlled by the first flash translation layer, and data respectively corresponding to the second and third requests are stored in a second buffer space of the buffer memory controlled by the second flash translation layer.
However, Lund teaches of wherein data corresponding to the requests are stored in a first buffer space of a buffer memory controlled by the first flash translation layer (fig. 2; paragraph 29; where the FTL temporarily stores the data in the data buffer via the buffer layer).
The combination of Tolstsikau, Ji, and Lund teaches of wherein data respectively corresponding to the first and fourth requests are stored in a first buffer space of a buffer memory controlled by the first flash translation layer, and data respectively corresponding to the second and third requests are stored in a second buffer space of the buffer memory controlled by the second flash translation layer (Tolstsikau fig. 13; paragraph 131; Ji, fig. 6; paragraph 80; Lund, fig. 2; paragraph 29; where in the combination, each of the cores of Tolstsikau contains the buffer layer and buffer.  Thus, each core would buffer the data for its requests in its buffer via its buffer layer.  As core 0 is handling LBA 0, 3, 5, 6… of sequence S1 and core 1 is handling LBA 1, 2, 4, 7… of sequence S1, those data would be buffered by the respective buffers).
Tolstsikau, Ji, and Lund are analogous art because they are from the same field of endeavor, as they are directed to managing data access to memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Tolstsikau, Ji, and Lund before the time of the effective filing of the claimed invention to incorporate the FTL layer buffering the data via the buffer layer in the combination of Tolstsikau and Ji as taught in Lund.  Their motivation would have been to more efficiently transfer the data to/from the flash memory .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolstsikau and Ji as applied to claim 1 above, and further in view of Nelson (US 20070050535).
With respect to claim 3, the combination of Tolstsikau and Ji fails to explicitly teach of wherein each of the first, second, third and fourth logical addresses includes a first address part, a second address part, and a third address part, and wherein a value of the second address part of the first logical address is equal to a value of the second address part of the third logical address, and a value of the second address part of the second logical address is equal to a value of the second address part of the fourth logical address.
However, Nelson teaches of wherein each of the first, second, third and fourth logical addresses includes a first address part, a second address part, and a third address part (paragraph 16-17; where each logical address contains three separate parts, a logical address range (claimed second address part), a logical block number (claimed first address part), and a logical block position (claimed third address part)), and
wherein a value of the second address part of the first logical address is equal to a value of the second address part of the third logical address, and a value of the second address part of the second logical address is equal to a value of the second address part of the fourth logical address (paragraph 15-16; where there are twenty-five logical address ranges assigned to twenty-five physical sectors, which leaves six physical sectors of the thirty-one physical sectors  left unassigned. since, as one physical sector fills up with data, the address range assigned to that physical sector is reassigned to an unassigned and currently erased physical sector. This indicates that multiple writes are occurring to the logical address range, thus it is clear to one of ordinary skill in the art that the multiple requests can all have the same logical address range).
Tolstsikau, Ji, and Nelson are analogous art because they are from the same field of endeavor, as they are directed to managing data access to memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Tolstsikau, Ji, and Nelson before the time of the effective filing of the claimed invention to incorporate the logical address division of Nelson in the combination of Tolstsikau and Ji.  Their motivation would have been to more efficiently manage access to the flash memory.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Bhargava et al. (US 2018/0150389) discloses scrambling a logical address by performing an XOR between the scrambler value and the logical address to obtain the physical address in fig. 3; paragraph 40.
Muraoka (US 2007/0297605) discloses converting the logical address into a physical address by XORing the logical address with a scramble key in fig. 3-4, paragraph 41-50.
Motozuka et al. (US 2019/0052327) discloses scrambling reception and transmission addresses by XORing the addresses with a pseudorandom number sequence to create a scrambled output and then performing a hash of the scrambled address in figures 6-8 and paragraphs 160-163.
With respect to claim  4, the prior art does not teach or suggest, “second XOR operator configured to generate a scrambled second address part for each of the first, second, third and fourth logical addresses by performing a logical operation on the second address part of each of the first, second, third and fourth logical addresses and the hash value corresponding thereto,” in the context of the claims.
With respect to claim 10, the prior art does not teach or suggest, “performing an XOR operation on the second intermediate value and the second address part to generate a scrambled second address part; and outputting a command corresponding to the write request based on the scrambled second address part to a first nonvolatile memory through a first channel or to a second nonvolatile memory through a second channel,” in the context of the claims.
With respect to claim 20, the prior art does not teach or suggest, “a second XOR circuit performing an XOR operation on the second intermediate value and the second address part to generate a scrambled second address part; and a memory interface circuit outputting a command corresponding to the write request based on the scrambled second address part to a first nonvolatile memory through a first channel or to a second nonvolatile memory through a second channel,” in the context of the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138